Citation Nr: 0919846	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1965 and from December 1967 to September 1969.  He died on 
October [redacted], 2002.  The appellant is the Veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 determination of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.


FINDING OF FACT

At the time of the Veteran's death, there was no 
unadjudicated claim for VA benefits.  


CONCLUSION OF LAW

The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Although the appellant's claim for accrued benefits is 
separate from any claim that the veteran filed prior to his 
death, an accrued benefits claim is "derivative of" that 
claim.  By statute the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail 
in an accrued benefits claim, the record must show the 
following: (1) The appellant has standing to file a claim for 
accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000); (2) (important for this case) the service person had 
a claim pending at the time of his death (see 38 U.S.C.A. §§ 
5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the service person would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for accrued 
benefits was filed within one year of the service person's 
death (See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this case, the appellant contends that she merits accrued 
benefits on the basis that the Veteran should have been paid 
as a married veteran with one dependent, as opposed to a 
single veteran with no dependents.

At the time of the Veteran's death in October 2002, service 
connection was in effect for cancer of the lung at 100 
percent disabling.  Upon granting service connection in a May 
2002 rating decision, VA notified the Veteran that he was to 
be paid as a single veteran with no dependents.  The Veteran 
was notified in that same May 2002 letter that those 
receiving benefits of 30 percent disabling or higher may 
receive additional allowances for dependents.  VA issued the 
Veteran a Form 21-686c Declaration of Status of Dependents, 
which the Veteran did not return.

While the Board understands the appellant's contention, the 
Veteran did not have any unadjudicated VA claim pending at 
the time of his death.  Simply stated, the Veteran did not 
file a claim and the appellant can not file a claim on the 
Veteran's behalf after his death (in this case, service 
connection has been granted for the Veteran's death).  He did 
not submit a dependency claim before his death, and there was 
no dependency claim, nor any claim at all, pending at the 
time of his death.  Therefore, the appellant is not eligible 
for payment of accrued benefits.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

ORDER

Accrued benefits are denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


